Citation Nr: 1734809	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  10-21 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea with asthma prior to December 5, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

D. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1986 through June 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a July 2014 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that testimony is associated with the electronic record.

In a November 2014 decision, the Board declined to assign separate disability ratings for the Veteran's service-connected obstructive sleep apnea and asthma.  To the extent that the Veteran's claim appears to include a claim for an increased disability rating for obstructive sleep apnea and asthma, rated as 50 percent disabling, the Board also declined to award a higher disability rating.

The Veteran subsequently appealed the adverse November 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, counsel for the Veteran and the VA Secretary (the parties) filed a joint motion for remand in which they argued that the November 2014 Board decision should be set aside.  The parties agreed that the Board identified correctly that 38 C.F.R. § 4.96 precludes VA from awarding separate disability ratings for asthma and obstructive sleep apnea.  The parties asserted, however, that the Board misapplied that regulation because it failed to identify the predominant disability and also because it failed to consider whether both disabilities, when considered together, presented such a disability picture so to warrant an increased rating under the rating criteria of the disability determined to be the predominant one.  The Court granted the parties' motion in a May 2016 order and set aside the November 2014 Board decision.  

In an August 2016 decision, the Board denied separate ratings for obstructive sleep apnea and asthma.  The Board also denied an initial disability rating in excess of 50 percent for obstructive sleep apnea with asthma prior to December 5, 2015, and assigned a 60 percent disability rating for asthma with obstructive sleep apnea effective December 5, 2015.  

The Veteran appealed to the Court.  In an April 2017 joint motion for partial remand, the parties requested that the Court not disturb the assignment of the initial 60 percent disability rating effective December 5, 2015, for asthma with obstructive sleep apnea.  The parties indicated that the Veteran was not appealing the denial of separate ratings for obstructive sleep apnea and asthma.  The parties requested that the Court vacate the part of the August 2016 Board decision that denied entitlement to a disability rating in excess of 50 percent prior to December 5, 2015, for obstructive sleep apnea with asthma and remand for readjudication.  Later in April 2017, the Court issued an order granting the motion for partial remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The April 2017 joint motion for partial remand directs the Board to consider evidence in the December 5, 2015, disability benefits questionnaire showing that the Veteran required intermittent courses of systemic corticosteroid treatment three times over the preceding 12-month period.  At the July 2014 hearing, the Veteran testified that he is currently receiving private treatment.  Hearing transcript, page 4.  This private treatment is relevant to when the Veteran started receiving intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).  This private treatment is also relevant to whether a higher rating is warranted based on elevation to the next higher rating for the predominant disability based on the severity of the overall disability.  38 C.F.R. § 4.96(a) (2016).  

The December 5, 2015, disability benefits questionnaire shows that the Veteran has been treated by Dr. Albader, who completed the questionnaire.  His records are relevant to whether a higher rating is warranted based on elevation to the next higher rating for the predominant disability based on the severity of the overall disability.

Therefore, the AOJ should obtain all identified treatment records for the period prior to December 5, 2015, to include the records of Dr. Albader.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his obstructive sleep apnea and asthma for the period from July 1, 2009, to December 5, 2015, to include all treatment involving systemic (oral or parenteral) corticosteroids and any physician visits for care of exacerbations, and obtain all identified records.  The RO should attempt to obtain all records from Dr. Albader.

2.  Thereafter, the AOJ should readjudicate the issue on appeal with consideration of all evidence of record.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




